Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13, and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Weidmann (2008/0315102) in view of Eckstrom (5,747,809).
	Regarding claims 1 and 13, Weidmann discloses a spectrometer (or method) for detecting one or more species in a sample, comprising: one or more laser sources for generating probe light (Weidmann, Fig. 1, DL / QCL) such that the probe light completes one or more frequency sweeps across at least one infra red absorption spectrum feature of each of the one or more species (Weidmann, [0036]); a plurality of absorption volumes, comprising a sample volume containing said sample, and one or more reference volumes containing known concentrations of said one or more species (Weidmann, 
	Regarding the subject matter to which the amendment to claim 1 is directed, namely the probe light from one or all sources being directed to a single detector element, and sequential switching of paths through the absorption values, Eckstrom teaches these features.  See Eckstrom, Fig. 1, single detector 26; Col. 8 Lines 29 et seq.  First and second species being in Weidmann at [0014] and in Eckstrom at Col. 4 Lines 30-32.
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the single detector arrangement of Eckstrom with the device of Weidmann in order to “give maximum consistency in signal detection and processing.”  (Eckstrom, Col. 6 Lines 51-53)
	Regarding claims 2 and 14, Weidmann further discloses the one or more species comprise at least first and second species in the sample, and the step of detecting comprises detecting from the sample segments at least a first spectral feature of the first species and at least a second spectral feature of the second species.  (Weidmann, [0043])
	Regarding claims 3 and 15, Weidmann further discloses the step of detecting comprises determining concentrations of both the first and second species calibrated against known 
	Regarding claims 4 and 16, Weidmann further discloses the first and second species are isotopologues of the same molecule, and the step of determining concentrations of the at least two species comprises determining an isotopic ratio of the two species.  (Weidmann [0049])
	Regarding claims 5 and 17, Weidmann further discloses the step of detecting one or more species from the sample segments comprises calibrating sample segments from a particular frequency sweep using only reference segments from the same frequency sweep.  (Weidmann, [0040]; Figs. 2, 3)
	Regarding claims 6 and 18, Weidmann further discloses the step of detecting one or more species from the sample segments comprises calibrating sample segments using only those reference segments which are proximal or adjacent in the detector signal to the sample segment to be calibrated.  
	Regarding claims 7 and 19, Weidmann lacks explicit teaching of the at least one reference volume comprises two or more reference volumes, and each reference volume contains a known concentration of at least one of the species, which may be a zero concentration, which is different to the known concentration of that species in each of the other reference volumes.  
	Eckstrom teaches the at least one reference volume comprises two or more reference volumes, and each reference volume contains a known concentration of at least one of the species, which may be a zero concentration, which is different to the known concentration of that species in each of the other reference volumes.  (Eckstrom, Fig. 1, note R1 and R2)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the at least two reference cells of Eckstrom in the device of Weidmann in order to measure the reference at differing path lengths.  (See Eckstrom, Col. 10, Lines 1-45)
	Regarding claims 8 and 20, the combination of Weidmann and Eckstrom further teaches the step of detecting the one or more species comprises calibrating the detector signal from the sample 
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the well-known mathematical processes of interpolation and extrapolation when necessary to properly calibrate the instrument.
	Regarding claims 9 and 21, Weidmann further discloses the path is switched such that the sample volume is selected at a repetition rate of at least 50 Hz.  (Weidmann, [0034]; 10kHz)
	Regarding claims 10 and 22, Weidmann further discloses the path is switched to select each reference volume at the same repetition rate as the sample volume.  (Weidmann, [0034])
	Regarding claims 11 and 23, Weidmann further discloses the path is switched using a micro machined electro mechanical optical switch.  (Weidmann, [0034]; [0035])
	Regarding claims 12 and 26, the combinations of Weidmann and Eckstrom further teaches the plurality of absorption volumes comprise a plurality of sample volumes, each containing a different sample, such that that the sample segments comprise sample segments from each of the different sample volumes, and the step of detecting comprises separately detecting any of the one more species from the sample segments from each of the sample volumes, including calibration using the reference segments.  (Eckstrom, Fig. 1, note S1 and S2)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the at least two sample cells of Eckstrom in the device of Weidmann in order to measure the sample at differing path lengths.  (See Eckstrom, Col. 10, Lines 1-45)
	Regarding claim 24, Weidmann further discloses the optical detector is a single detector element outputting a single detector signal divisible into a sequence of contiguous sample and reference segments.  (Weidmann, [0033])

Response to Arguments
Applicant's arguments filed 8/26/2021, and also 9/1/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are the same as presented in the After Final Response of 5/28/2021, and were addressed in the Advisory Action of 6/14/2021.  For clarity of the record the response is duplicated herein.
With respect to Applicant's second argument [the only one carried forward from the After Final Response], bodily incorporation is not necessary to support a combination under 35 U.S.C. 103, and Applicant's assertion regarding how the references would be put together is merely one such method of combination and does not rebut the argument that one of ordinary skill in the art, given the teachings of Weidmann and Eckstrom, could incorporate those teachings into a working device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884